DETAILED ACTION
This is the first office action regarding application number 16/523330, filed on 07/26/2019, which claims benefit of priority to U.S. Provisional Application Serial No. 62/716,618 filed on August 9, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of forming a glass article comprising at least one finished edge, classified in B23K 26/3576.
II. Claims 18-21, drawn to a system for forming a glass-based article comprising at least one finished edge, classified in C03B 33/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process of laser drilling..
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Smit Kapadia on 09/29/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “glass article” in line 1. Lines 2-8 recite “substrate”. The steps of the method are performed on a substrate. The line 9 recite “resulting in the glass article”. It is not clear if the glass article and substrate are referring to the same element. For compact prosecution claimed “substrate” is interpreted as “substrate of the glass article”.
Claims 1, 3, 4, 6, 7, 8, 9, 10, 12, 13, 15, 16, 17 recite the term “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, in claim 1 it is not clear if a period of 8, 9, 11, or 12 seconds is considered about 10 sec.
Claims 2-9, 11-17 are rejected based on their dependency on claims 1 and 10, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., US 20080041833 (hereafter Cavallaro).
Regarding claim 1,
“A method of forming a glass article comprising at least one finished edge, the method comprising: heating a substrate to a preparation temperature, the substrate comprising at least one unfinished edge; applying a laser to the at least one unfinished edge of the substrate, the laser causing a temperature of the at least one unfinished edge to increase from the preparation temperature to a finishing temperature; and reducing a power of the laser over a time period of at least about 10 seconds until the laser is deactivated, resulting in the glass article comprising the at least one finished edge.” (Cavallaro teaches in abstract “A thermal edge-finishing process includes pre-heating an edge of a glass sheet, focused heating inboard of the edge to cause thermal tensioning, laser finishing the edge, and localized annealing of the edge.” Here pre-heating is implied to reach a preparation temperature; laser finishing is implied to reach finishing temperature. 

    PNG
    media_image1.png
    382
    686
    media_image1.png
    Greyscale

Fig. 1 of Cavallaro teaches a method to laser edge finish
Paragraph [25] teaches “The illustrated step 23 includes a first step 23A (FIG. 1) of moving the glass sheet 25 with laser treated edge 26 to a localized heat treat area, a second step 23B of maintaining an edge temperature above an annealing point of the material along the edge, and a third step 23C of controlling cool down from above annealing temperature to below strain point.” Thus Cavallaro teaches that the glass sheet is moved away from the laser, which corresponds to reducing laser power to zero.
Cavallaro does not explicitly teach reducing laser power to zero in 10 sec. However, paragraph [32] of Cavallaro teaches “The radius of curvature can be adjusted by varying the process parameters such as laser power applied and residence time of the laser.” Thus residence time of laser is a result effective variable. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the residence time of laser as taught in Cavallaro. One of ordinary skill in the art would have been motivated to do so in order to adjust the radius of curvature of the finished edge as taught in paragraph [32] of Cavallaro. Additionally, MPEP 2144.05-II-A teaches discovering the optimum or workable ranges involves only routine skill in the art where the general conditions of a claim are disclosed in prior art. Here Cavallaro teaches the time period as a variable, and also teaches that a varying time period yields a predictable result of changing curvature. Thus the claim would have been obvious.)
Regarding claim 2,
“The method of claim 1, further comprising: scoring and breaking the glass article comprising the at least one finished edge.” (Cavallaro teaches in paragraph [24] “By using the present process with thermal tensioning along an edge, the final glass sheet has lower edge stress,…..the low edge stress maintains the ability to further cut the glass sheet at a later time with reduced risk of edge fracture, chipping, and unwanted glass cracking and breakage.” Here the glass sheet corresponds to the glass sheet with at least one finished edge.)
Regarding claim 7,
“ The method of claim 1, wherein the time period is from about 30 seconds to about 60 seconds.”( Paragraph [25] in Cavallaro teaches “The illustrated step 23 includes a first step 23A (FIG. 1) of moving the glass sheet 25 with laser treated edge 26 to a localized heat treat area, a second step 23B of maintaining an edge temperature above an annealing point of the material along the edge, and a third step 23C of controlling cool down from above annealing temperature to below strain point.” Thus Cavallaro teaches that the glass sheet is moved away from the laser, which corresponds to reducing laser power to zero.
Cavallaro does not explicitly teach reducing laser power to zero in 30 to 60 sec. However, paragraph [32] of Cavallaro teaches “The radius of curvature can be adjusted by varying the process parameters such as laser power applied and residence time of the laser.” Thus residence time of laser is a result effective variable. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the residence time of laser as taught in Cavallaro. One of ordinary skill in the art would have been motivated to do so in order to adjust the radius of curvature of the finished edge as taught in paragraph [32] of Cavallaro. Additionally, MPEP 2144.05-II-A teaches discovering the optimum or workable ranges involves only routine skill in the art where the general conditions of a claim are disclosed in prior art. Here Cavallaro teaches the time period as a variable, and also teaches that a varying time period yields a predictable result of changing curvature. Thus the claim would have been obvious.)
Claim(s) 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., US 20080041833 (hereafter Cavallaro) as applied to claim 1 above and further in view of Oogushi et al., US 20210130219(hereafter Oogushi).
Regarding claim 3, 
“The method of claim 1, wherein the finishing temperature is from about 1000°C to about 1500°C.” (Cavallaro does not explicitly teach a temperature of 1000°C to about 1500°C.
Oogushi teaches in abstract “An edge finishing device for a glass substrate as a brittle material substrate includes a first heating part and a second heating part. The first heating part heats an edge of the glass substrate to melt the edge for smoothing an unevenness.” Thus Oogushi is from the same field as the instant claim.
Oogushi teaches in paragraph [63] “The laser beam from the first heating part 10 is irradiated onto the end surface of the glass substrate 1 at the polishing position 10a, and the end surface of the glass substrate 1 is melted at a high temperature (for example, 1000° C.), whereby polishing processing can be achieved.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the finishing temperature in Cavallaro to a temperature of 1000° C as taught in Oogushi. One of ordinary skill in the art would have been motivated to do so “so that the edge is melt by heat and the edge become smooth” as taught in paragraph [62] of Oogushi.) 
Regarding claim 8,
“The method of claim 1, further comprising allowing the substrate to cool to an average surface temperature from about 20°C to about 25°C after reducing the power of the laser.”(The claim is interpreted as the substrate cools to a room temperature after heating supplies are turned off. Cavallaro does not explicitly teach a room temperature.
Oogushi teaches in paragraph [69] “Even when the glass substrate 1 is cooled after the edge finishing process, residual tensile stress hardly generates at the boundary between the heated portion and the unheated portion.” It is implied that after edge finishing process, the glass substrate is cooled to room temperature.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to cool down the finished substrate in Cavallaro to room temperature as taught in Oogushi. One of ordinary skill in the art would have been motivated to do so to avoid residual tensile stress at the finished edge as taught in paragraph [69] of Oogushi.)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., US 20080041833 (hereafter Cavallaro) as applied to claim 1 above and further in view of Oogushi et al., US 20210130219(hereafter Oogushi) and evidenced as indeeco.com/news/2014/11/05/how-does-radiant-heat-work (hereafter Indeeco news).
 “The method of claim 1, wherein heating the substrate to the preparation temperature comprises placing the substrate over one or more infrared heaters until the substrate has reached an average surface temperature from about 450°C to about 800°C.” (Cavallaro teaches radiant heaters 24, 27 around the glass substrate 25 for preheating to a preparation temperature in paragraph [25]. Radiant heaters correspond to infrared heaters as evidenced by Indeeco news below.

    PNG
    media_image2.png
    421
    452
    media_image2.png
    Greyscale

Fig. 3 of Cavallaro teaches infrared heaters

    PNG
    media_image3.png
    954
    777
    media_image3.png
    Greyscale

Screenshot of Indeeco news teaching radiant and infrared heaters are the same
However, Cavallaro does not explicitly teach a temperature of 450°C to about 800°C.

    PNG
    media_image4.png
    608
    528
    media_image4.png
    Greyscale

Fig. 6 of Oogushi teaches laser and heater to finish a glass edge
Oogushi teaches in paragraph [65] “The high temperature portion 91 is arranged in close proximity to the polishing position 10a, and practically heats the glass substrate 1. The high temperature portion 91 heats a facing region of the glass substrate 1 to a temperature near the softening point of the glass and a temperature slightly lower than the softening point (for example, 800° C.). By the high temperature portion 91, the vicinity of the edge of the glass substrate 1 before the polishing process can be preheated”. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the preparation temperature in Cavallaro to a temperature of 500° C as taught in Oogushi. One of ordinary skill in the art would have been motivated to do so because “the amount of increasing temperature accompanying the polishing process of the first heating part 10 can be reduced” as taught in paragraph [66] of Oogushi.) 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., US 20080041833 (hereafter Cavallaro) as applied to claim 1 above and further in view of  Lee et al., KR 20150100370 (hereafter Lee).
“The method of claim 1, further comprising: measuring an average surface temperature of the substrate with a thermal camera; and determining that the average surface temperature is equal to the preparation temperature prior to applying the laser to the at least one unfinished edge of the substrate.” (Primary combination of references does not explicitly teach a thermal camera. Lee teaches a laser polishing system for polishing a glass substrate. The system comprises a heating means to maintain a constant temperature before preheating. Thus Lee is from the same field as the instant claim.
Lee teaches a laser polishing system in Fig. 9 and 10 comprising a temperature measurement means 2300 wherein 2300 is divided into measuring unit 2310 and a controller. Page 9, paragraphs 1-4 teaches that temperature of the glass substrate is measured in real time through a camera. This temperature is transmitted to controller to check if it is the appropriate temperature. Page 16 teaches that the camera is infrared camera and controller maintains the desired temperature based on the feedback. Here infrared camera corresponds to thermal camera. It is implied that the measured temperature by a camera is average surface temperature because the camera is measuring more than one point.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the thermal camera as taught in Lee to the polishing system in Cavallaro. One of ordinary skill in the art would have been motivated to do so because by minimizing local temperature variation in flat glass the micro-cracks is suppressed as taught in abstract of Lee.)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., US 20080041833 (hereafter Cavallaro) as applied to claim 1 above and further in view of Feng et al., US 7666508 (hereafter Feng).
“ The method of claim 1, wherein applying the laser to the at least one unfinished edge of the substrate comprises sweeping a focused laser beam between a first edge of the substrate and a second edge of the substrate opposite the first edge at a frequency from about 100 Hertz (Hz) to about 2 kilohertz (kHz).”(The claim is interpreted as the laser beam is rastered along the unfinished edge at a frequency from 100 Hz to 2 kHz as described in paragraph [50] of the original disclosure. The primary combination of references does not explicitly teach a raster frequency from 100 Hz to 2 kHz.

    PNG
    media_image5.png
    520
    524
    media_image5.png
    Greyscale

Fig. 2 of Feng teaches rastering different patterns along glass edge
Feng teaches in column 1, lines 6-11 “glass articles having a roughened peripheral surface or edge that is capable of scattering incident light. Even more particularly, the invention relates to a glass article having such an edge that has been roughened by laser melting.” Thus Feng is from the same field as the instant claim.
Feng teaches in column 4, lines 40-45 “the CO.sub.2 laser beam is rastered across the peripheral surface 114, causing in situ localized melting of a portion of the peripheral surface.” This rastering creates a pattern on the edge as taught in Fig. 2. Column 5, lines 5-7 and 14-17 teach “The dimensions of the laser melted areas may be varied by altering beam diameter, power density, and beam scanning speed…..the LCDIM may be held in a fixed position and the laser beam may be translated using either an X-Y stage or a scanning mirror.” Here LCDIM corresponds to the unfinished edge of the substrate. It is implied that beam scanning speed is a result effective variable, which is controlled by scanning mirror. Varying the speed results in a variation of pattern on the edge which is the predictable result. Feng further teaches a maximum scan speed of 100 mm/sec, which corresponds to 1 kHz assuming a wavelength of 10 micrometer for CO2 laser. The range in prior art overlaps the claimed range.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to scan the unfinished edge in Cavallaro at a speed of 1kHz as taught in Feng. One of ordinary skill in the art would have been motivated to do so because “The dimensions of the laser melted areas may be varied by altering beam diameter, power density, and beam scanning speed” as taught in column 5, lines 5-7 in Feng.)
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., US 20080041833 (hereafter Cavallaro) as applied to claim 1 above and further in view of  Green, US 9365446 (hereafter Green).
“The method of claim 1, wherein the at least one finished edge exhibits a compressive stress of about 10 MPa to about 80 MPa.” (Cavallaro teaches in paragraph [27] and Fig. 2a, 3a, 5a “ tensile and compressive stresses may vary along the edge 26 and along the strip 28 depending on thermodynamic and physical properties of the glass and depending on particular process parameters.” Cavallaro further teaches reduction of tensile stress and increase of compressive stress at the finished edge. High tensile stress at the edge is undesirable because  “they can lead to breakage during subsequent handling, transport, and use. Further, they can prevent later cutting of the glass into smaller sizes” in paragraph [5]. Thus Cavallaro implies compressive stress as a result effective variable wherein increase in compressive stress reduces chipping, cracking, and breakage during post processing in paragraph [24].
However, Cavallaro does not explicitly teach a value for compressive stress. 
Green teaches “The aim of LASER Edge Strengthening (LES) is to impart residual compressive surface stress on the glass in the proximity of the edge” as taught in column 12, lines 35-40 in Green. Thus Green is from the same field as the instant claim. Fig. 9B teaches resulting surface compression after laser edge strengthening. Fig. 9B teaches a range of 23.9 Mpa to 179.2 Mpa of compressive stress at the finished edge wherein the range in Green overlaps the claimed range.

    PNG
    media_image6.png
    441
    713
    media_image6.png
    Greyscale

Fig. 5 of Cavallaro teaches varying stress profile along glass sheet
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the edge compressive stress in Cavallaro to the range taught in Green. One of ordinary skill in the art would have been motivated to do so because “modification of residual edge stress profiles in strengthened glass” produces “stable, strengthened edges” as taught in abstract of Green.)
Claim(s) 10-12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., US 20080041833 (hereafter Cavallaro) and further in view of Oogushi et al., US 20210130219(hereafter Oogushi). 
Regarding claim 10,
“A method of forming a glass article comprising at least one finished edge, the method comprising: heating a substrate to a preparation temperature…., the substrate comprising at least one unfinished edge; applying a laser to the at least one unfinished edge of the substrate, the laser causing a temperature of the at least one unfinished edge to increase from the preparation temperature to a finishing temperature; and reducing a power of the laser over a time period of at least about 10 seconds until the laser is deactivated, resulting in the glass article comprising the at least one finished edge.”(Similar scope to claim 1 and therefore rejected under the same argument.)
“preparation temperature that is greater than a strain point of a glass composition of the substrate” (Cavallaro does not explicitly teach a preparation temperature greater than strain point. 
Oogushi teaches in abstract “An edge finishing device for a glass substrate as a brittle material substrate includes a first heating part and a second heating part. The first heating part heats an edge of the glass substrate to melt the edge for smoothing an unevenness.” Thus Oogushi is from the same field as the instant claim.
Oogushi teaches an edge finishing device 190 in Fig. 6. The edge finishing device 190 includes a first heating part 10, which is a laser, and a second heating part 20 including a high temperature part 91, a medium temperature part 92, and a low temperature part 93. Paragraph [65] teaches “The high temperature portion 91 heats a facing region of the glass substrate 1 to a temperature near the softening point of the glass and a temperature slightly lower than the softening point (for example, 800° C.). By the high temperature portion 91, the vicinity of the edge of the glass substrate 1 before the polishing process can be preheated.” It is inherent that softening point of glass is at a higher temperature than strain point.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the preheating temperature in Cavallaro to a temperature greater than strain point as taught in Oogushi. One of ordinary skill in the art would have been motivated to do so because “the amount of increasing temperature accompanying the polishing process of the first heating part 10 can be reduced” as taught in paragraph [66] of Oogushi. )
Regarding claim 11,
“The method of claim 10, further comprising: scoring and breaking the glass article comprising the at least one finished edge.” (Similar scope to claim 2 and therefore rejected under the same argument.)
Regarding claim 12,
“The method of claim 10, wherein the finishing temperature is from about 1000°C to about 1500°C.” (Similar scope to claim 3 and therefore rejected under the same argument.)
Regarding claim 16, 
“The method of claim 10, wherein the time period is from about 30 seconds to about 60 seconds.” (Similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 17, 
“The method of claim 10, further comprising allowing the substrate to cool to an average surface temperature from about 20°C to about 25° C after reducing the power of the laser.” (Similar scope to claim 8 and therefore rejected under the same argument.)
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro  and Oogushi as applied to claim 10 above and evidenced as indeeco.com/news/2014/11/05/how-does-radiant-heat-work (hereafter Indeeco news).
“The method of claim 10, wherein heating the substrate to the preparation temperature comprises placing the substrate over one or more infrared heaters until the substrate has reached an average surface temperature from about 450°C to about 800°C.” (Similar scope to claim 4 and therefore rejected under the same argument.)
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro  and Oogushi as applied to claim 10 above and further in view of  Lee et al., KR 20150100370 (hereafter Lee).
“The method of claim 10, further comprising: measuring an average surface temperature of the substrate with a thermal camera; and determining that the average surface temperature is equal to the preparation temperature prior to applying the laser to the at least one unfinished edge of the substrate.” (Similar scope to claim 5 and therefore rejected under the same argument.)
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro  and Oogushi as applied to claim 10 above and further in view of Feng et al., US 7666508 (hereafter Feng).
“The method of claim 10, wherein applying the laser to the at least one unfinished edge of the substrate comprises sweeping a focused laser beam between a first edge of the substrate and a second edge of the substrate opposite the edge at a frequency from about 100 Hz to about 2 kHz.” (Similar scope to claim 6 and therefore rejected under the same argument.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
 Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761